DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, and 20 are objected to because of the following informalities:
Claim 3 uses the term “transversal” in a scenario where it seems most commonly understood to say “transverse”. 
Claims 5 and 20 use the term “parallely” which does not seem to be a standard word in the dictionary. Parallelly seems to be defined but does not exactly fit the context of the claim. It seems best to change parallely to parallel.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal et al. (US 2015/0057665; “Neal”).
In regards to claims 1-5, 7, 9, 11, 13-15, and 18-20, Neal discloses a surgical apparatus (Fig. 21) capable of cutting a tibia of a patient for the implantation of an ankle prosthesis (Fig. 21; abstract), the surgical apparatus comprising: a support frame (150) having an anterior portion (lower portion that 156 points towards) configured to bear on an upper surface of a talus of the patient (Fig. 22), and a rear portion (upper portion that 150 points towards) configured to be secured to the tibia of the patient (Fig. 22); a cutting guide insert (Fig. 21; 170) mounted on the support frame (Fig. 21) and configured to guide a cutting blade for cutting of a lower end part of the tibia (Fig. 21 and 22; paragraph [0173]). Wherein the cutting guide insert is configured to guide the cutting blade along a main trajectory (T) (Fig. 20; any of the slots 172 guide the blade, but to be most similar to the Applicants it would be the lower slot). Wherein the main trajectory (T) is transversal to a longitudinal axis of the tibia when the rear portion of the support frame is secured to the tibia (Fig. 22; note how the slot that 193 points towards is transverse to the tibia 12). Wherein the cutting guide insert is movably mounted on the rear portion of the support frame along a displacement direction (D) so as to adjust a tibial cutting height (Figs. 18-22; paragraph [0173]; note how slots 174 allow for this adjustment). Wherein the displacement direction (D) extends substantially parallel to a longitudinal axis of the tibia when the rear portion of the support frame is secured to the tibia (Fig. 22; paragraph [0173]). Wherein the support frame includes at least one immobilization member (Fig. 17; 163) configured to immobilize the cutting guide insert on the support frame (Fig. 21; paragraph [0169]). Wherein the support frame comprises a main body (Fig. 17; body that 78 points towards) forming the rear portion, and a tongue (arms/tongue 79) forming the anterior portion (Fig. 17). Wherein the main body of the support frame includes a housing (Fig.17; region created by the arms that 155 points towards) in which the cutting guide insert is inserted (Fig. 21). Wherein the support frame includes a first immobilization member (163) and a second immobilization member (other hole that 163 also points towards) configured to immobilize the cutting guide insert on the support frame, the first immobilization member being provided on a side wall of the main body and the second immobilization member being provided on a rear wall of the main body, wherein the cutting guide insert is movably mounted on the rear portion of the support frame along a displacement direction (D) so as to adjust a tibial cutting height (Figs. 17-22; paragraphs [0169]-[0173]). Further including at least one bone anchoring member (Fig. 22; 189) configured to be anchored to the tibia and to secure the rear portion of the support frame to the tibia of the patient (Fig. 22; paragraph [0176]). Wherein the cutting guide insert has at least one guiding groove (Fig. 22; 193) configured to guide the cutting blade (paragraph [0179]). Wherein the cutting guide insert is movably mounted on the rear portion of the support frame along a displacement direction (D) so as to adjust a tibial cutting height (Figs. 17-22; paragraphs [0169]-[0173], as to claim 18). Wherein the cutting guide insert is movably mounted on the rear portion of the support frame along a displacement direction (D) so as to adjust a tibial cutting height (Figs. 17-22; paragraphs [0169]-[0173], as to claim 19). Wherein the displacement direction (D) extends substantially parallel to a longitudinal axis of the tibia when the rear portion of the support frame is secured to the tibia (Fig. 22; paragraph [0173], as to claim 20).
In regards to claim 17, Neal discloses a surgical system that includes at least one surgical apparatus according to claim 1 (noted above), and at least one cutting blade (Fig. 22; 190) configured to cut a lower end part of the tibia (Fig. 22; paragraph [0179]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 2015/0057665; “Neal”), in view of Loring et al. (US 2012/0130376; “Loring”).
Neal discloses the apparatus as noted above, wherein there is a scribe line (Fig. 18; 159) that could help in determining the cutting height.
However, Neal does not disclose the apparatus having multiple graduations corresponding to a cutting height value and a reading mark. 
Loring teaches a device that uses graduations (Fig. 4; 58e) and a reading mark on a different device (line on the middle of device 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include graduations and a reading mark, as taught by Loring, to the apparatus of Neal, in order to help line up and measure distances based on the alignment of the two parts (Fig. 4; paragraphs [0072]-[0074]).

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 2015/0057665; “Neal”).
Neal discloses the apparatus as noted above.
However, Neal discloses the support frame having stationary holes 163 and the insert has movable bolts 175.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to flip flop these parts so that the frame has the adjustment bolts and slots and the insert would have the attachment hole for the bolts, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Once the reversal is made, the apparatus would have the at least one immobilization member (one of the bolts 175 would become the immobilization member) is movable between at least a first configuration in which the cutting guide insert is displaceable with respect to the support frame along the displacement direction (D) in order to adjust the tibial cutting height, and a second configuration in which the at least one immobilization member immobilizes the cutting guide insert with respect to the support frame in order to keep the adjusted tibial cutting height (Figs. 18-22; paragraphs [0169]-[0173]). Wherein the support frame includes a first immobilization member and a second immobilization member (the bolts become the immobilization member in this interpretation) configured to immobilize the cutting guide insert on the support frame, the first immobilization member being provided on a side wall of the main body and the second immobilization member being provided on a rear wall of the main body, wherein the cutting guide insert is movably mounted on the rear portion of the support frame along a displacement direction (D) so as to adjust a tibial cutting height (Figs. 17-22; paragraphs [0169]-[0173]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 2015/0057665; “Neal”), in view of Lancianese et al. (US 2014/0031827; “Lancianese”).
Neal discloses the apparatus as noted above.
However, Neal does not disclose the main body having a curved surface to face the bone.
Lancianese teaches an apparatus that has a frame (Fig. 7) that has a curved front surface (116) configured to substantially face a front surface of the tibia when the apparatus is a secured to the tibia (Fig. 7; paragraph [0106]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to curve the bone engaging surface of the frame of Neal to be curved, as taught by Lancianese, in order to allow the device to fit the bone more closely (Fig. 7; paragraph [0106]) which would allow for more precise alignment and cutting.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 2015/0057665; “Neal”), in view of Wong (US 2010/0100097).
Neal discloses the apparatus as noted above.
However, Neal does not disclose the guiding groove to be curved.
Wong teaches a guide (Fig. 14) that has a curved guiding groove surface (306d).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the guiding groove of Neal to be curved, as taught by Wong, in order to allow the cutting guide to use a curved cutting blade to cut curved surfaces on the bone (paragraph [0054]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 requires the tongue to have a concave surface and a convex surface, as shown in Fig. 3. This feature is not shown in the prior art with the frame and insert pieces. Note how Neal does not have this particular tongue configured to contact tibia and talus (Fig. 23). Art such as Reiley (US 2002/0055744) teach a cutting guide that has a “tongue” that contacts the tibia and talus (Fig. 8). However, other features such as a support frame and insert as required by claim 1 are not disclosed. There does not seem to be an obvious combination that can be made from the prior art that would teach all the features required by claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775